Per Curiam.

This was an aetion on a penal bond, conditioned for the building a bridge, according to the terms and stipulations of a separate contract. Demurrer to the complaint overruled. Ricketts and Woodmamsee, who were the defendants below, answered, to which answer the commissioners demurred; but their demurrer was also overruled. Verdict for the plaintiff. Motion for a new trial denied, and judgment on the verdict.
The record before us contains no bill of exceptions, nor does it contain an exception to the action of the Circuit Court in any form. The ease is not, therefore, properly before us.
The judgment is affirmed with costs.